UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1527


CHRISTINA MARQUEZ,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Bruce H. Hendricks, District
Judge. (2:14-cv-02139-BHH)


Submitted:   November 30, 2016               Decided:   December 12, 2016


Before KING and      DUNCAN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christina Marquez, Appellant Pro Se.    Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christina     Marquez     appeals    the     district     court’s    orders

accepting the recommendation of the magistrate judge to uphold

the     Commissioner’s      denial    of     Marquez’s     applications        for

disability insurance benefits and supplemental security income

and denying her motion for reconsideration.                   We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                 Marquez v. Comm’r

of Soc. Sec. Admin., No. 2:14-cv-02139-BHH (D.S.C. May 5 & Sept.

22, 2015).       We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented     in    the   materials

before    this    court   and   argument   would    not   aid   the    decisional

process.

                                                                          AFFIRMED




                                       2